Case 16-17392        Doc 24     Filed 05/09/19     Entered 05/09/19 08:08:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-17392
         Sharai M Doss

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/24/2016.

         2) The plan was confirmed on 07/15/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/15/2019.

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,970.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-17392        Doc 24      Filed 05/09/19    Entered 05/09/19 08:08:27                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $8,875.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $8,875.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $465.61
     Other                                                                   $17.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,482.61

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC             Unsecured         500.00        362.99           362.99          80.51       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      1,500.00       1,066.60         1,066.60        236.57        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured         3,800.00       2,945.97         2,945.97        653.41        0.00
 COTTONWOOD FINANCIAL LTD        Unsecured      1,200.00         387.07           387.07          85.85       0.00
 ECMC                            Unsecured           0.00          0.00             0.00           0.00       0.00
 ECMC                            Unsecured           0.00          0.00             0.00           0.00       0.00
 ECMC                            Unsecured           0.00          0.00             0.00           0.00       0.00
 ILLINOIS AMERICAN WATER         Unsecured         700.00        680.64           680.64        150.97        0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         716.83           716.83        716.83        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured      1,149.00         435.25           435.25          96.54       0.00
 INTERNAL REVENUE SERVICE        Unsecured      2,599.00       2,723.85         2,723.85        604.16        0.00
 INTERNAL REVENUE SERVICE        Priority       1,295.00       1,330.38         1,330.38      1,330.38        0.00
 NAVIENT SOLUTIONS INC           Unsecured           0.00          0.00             0.00           0.00       0.00
 PENNFOSTER                      Unsecured      1,000.00            NA               NA            0.00       0.00
 PLANET FITNESS                  Unsecured         200.00           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEM        Unsecured         790.00           NA               NA            0.00       0.00
 MAJESTIC LAKE FINANCIAL INC     Unsecured         700.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured      1,583.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY                Unsecured    100,000.00            NA               NA            0.00       0.00
 SUBURBAN RADIOLOGISTS SC        Unsecured          50.00           NA               NA            0.00       0.00
 VALLEY VIEW                     Unsecured         400.00           NA               NA            0.00       0.00
 VILLAGE OF ARLINGTON HEIGHTS    Unsecured         600.00           NA               NA            0.00       0.00
 VILLAGE OF MAYWOOD              Unsecured         200.00           NA               NA            0.00       0.00
 BANK OF AMERICA                 Unsecured         600.00           NA               NA            0.00       0.00
 ABILITY RECOVERY SERVICE        Unsecured      1,300.00            NA               NA            0.00       0.00
 ADVENTIST BOLINGBROOK HOSPITA Unsecured        2,500.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-17392      Doc 24        Filed 05/09/19    Entered 05/09/19 08:08:27                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
 AFNI MLK DRIVE                  Unsecured      1,500.00              NA           NA             0.00        0.00
 EXPRESS CASH MART OF ILLINOIS   Unsecured         700.00             NA           NA             0.00        0.00
 FIRST PREMIER BANK              Unsecured         448.00             NA           NA             0.00        0.00
 FST PREMIER                     Unsecured         448.00             NA           NA             0.00        0.00
 CONVERGENT OUTSOURCING/COMC     Unsecured         330.00             NA           NA             0.00        0.00
 CREDITORS DISCOUNT              Unsecured          84.00             NA           NA             0.00        0.00
 CREDITORS RESOURCE SERVICE      Unsecured         300.00             NA           NA             0.00        0.00
 CYBRCOLLECT/JOSTENS             Unsecured          75.00             NA           NA             0.00        0.00
 SPEEDY CASH                     Unsecured         700.00          514.21       514.21         114.06         0.00
 SPRINT CORP                     Unsecured      1,457.00         1,456.75     1,456.75         323.11         0.00
 UNITED STUDENT AID FUNDS        Unsecured           0.00            0.00         0.00            0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                 $0.00               $0.00
       Mortgage Arrearage                                       $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
       All Other Secured                                        $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                $0.00              $0.00                  $0.00
        All Other Priority                                  $2,047.21          $2,047.21                  $0.00
 TOTAL PRIORITY:                                            $2,047.21          $2,047.21                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $10,573.33             $2,345.18                  $0.00


 Disbursements:

        Expenses of Administration                               $4,482.61
        Disbursements to Creditors                               $4,392.39

 TOTAL DISBURSEMENTS :                                                                            $8,875.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-17392        Doc 24      Filed 05/09/19     Entered 05/09/19 08:08:27            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
